Title: To George Washington from Lieutenant Colonel Samuel Smith, 2 October 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] 2nd October 1777

Colo. Nichola with the advice of the Officers in Garrison withdrew his Invalids before the Arrival of your Excellency’s Letter so that the Command remains with me. The Enemy yesterday landed a number of men (below Billingsport and encampt last night within nine miles) some say 400. others 600. my Opinion is the first as we had intelligence of that number having march’d from Willmington for that purpose. There is now about 250 militia in that Garrison, It was the Opinion of the Officers Yesterday not to give up that post till the last extremity, to remove the heavy Ammunition and if oblig’d to leave the fort (which from the disposition I believe will be [the] case) to spike up the Cannon and retreat by Water which is safe & easy. Our Reason for not dismantling Billingsport was the great discontent in the State fleet who

already are much scar’d & from whom the greatest desertions of Captains, Lieuts. & men has been. So general a discontent and panic runs through that part of the fleet that neither Officer nor men can be confided in, they conceive the River is lost if the enemy gets possession of Billingsport nothing can convince them of the contrary & I am persuaded as soon as that fort is taken that almost all the fleet will desert, indeed from their disposition I am induc’d to believe they will openly avow themselves and desert Officers with their Crew (which has been the case with two) perhaps with their Gallies. The Officers and Mens Wives have been permited to remain in the City who have sent down to the fleet, to whom they have given prodigious Accounts of the enemies force & sweet pretty promisses aded to them, have I am of Opinion caus’d this very general desertion disaffection and panic, We permit none to land on this Island, from this description your Excellency will find there is little dependence to be put in the fleet, and with 400 Men the enemy will take the River without endangering One of their Ships, for after they have weighed the obstructions at Billingsport which will be soon done, they will then fortify Red Bank and drive all the Shiping from between us and it. their Guns will rake & of course brake our pickets & lay us Open to being attack’d on every side, unless the fleet (which I scarce expect) will assist us. We have now in Garrison 3 Weeks provision and this day expect to get more, I believe the fleet is not so well supplied. I have secur’d the Battery from the Rake of their Shot from Red Bank, and am in hopes to save this Garrison (if our Ammunition arrives and I only can get so much assistance from the fleet as will hinder the frigate from comeing down on our backs) for two weeks. Your Excellency may depend on every thing being done that is in my power or the power of the Garrison. Perhaps it will be in your Excellencys power to spare 3 or 400 Continental Troops who with the Assistance of the Militia might hinder the enemy from takeing Red Bank, from which they will be able to damage the fleet & Annoy us much. This Garrison is in high Spirits. I have the Honor to be Your Excellencys Most Obed. Servt

Sam Smith

